DETAILED ACTION
The present application, filed on or after May 23, 2020, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed May 23, 2020.
Claims 1-10 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1,  and 8) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 05/23/22 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	The drawings are objected to under 37 CFR § 1.84(o) because the following drawing elements lack meaningful legends (e.g., descriptive legend):
Figure 1a (e.g. 120, 121) needed identifying legends for understanding of the drawing.
Correction is required.
No new matter should be entered.

	Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR § 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
8.	In claim 1, recites the limitation of “A system for providing DNA testing” should read as “A computer implanted system/a computer implemented system having a hardware processor”.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2-3, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recited the limitations of “maintain efficient searching when needed”. “DNA profile for use by the DNA profile matcher”; claim 5 recited “use of a first adapter or use of a second adapter’s DNA profile, “use of a specified geographic regions”, “use of one or more specified ethnic groups” or “one or specified exclusions”; claim 10 recited the limitations of “causing the generation of a new search result report”. The terms “efficient searching when needed” is indefinite. It is unclear what makes something efficient? The terms “needed” is intended use. Further, the terms “use by”, “use of”, “specified”, “causing”, each of these merely intended use. The limitations which are intended use does not distinguish the claim limitations from the prior art of record, does not further limit the claimed invention.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The system of claims 1-7 and method of claims 8-10 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include system, database, processor.
2.	The limitations are recited in claims 1 and 8 are registry database of DNA test result, search report for selecting comparisons of embryonic DNA profiles, an adaptor DNA profile for using search report and query, a DNA profile matcher for comparing DNA profiles, database registry contains embryonic DNA profiles for adoption, selecting, receiving, obtaining embryo, DNA result etc. is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting system, database, processor nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus, the limitations are directed to abstract mental process and can be performed by human with the hands-on laboratory experience. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites system, database steps. The system, database in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1 and 8 recited additional limitations, such that user account for authenticating accessing the database to submit the query. These limitations are a context which encompasses a user can create a password to access stored elements accessing information by user provided rules. Using generic computing components (e.g. computer, database, processor) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-7 and 9, 10 recite an additional limitation (e.g. addition, deletion DNA profiles, internet, ethnic group, looking back number of generations etc.) which is also directed to collecting, displaying and manipulating of data or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
In claim 1, recited the limitations of system for DNA testing, database, user account processor they all consider as software and do not result in a tangible practical application under 35 U.S.C. § 101. Hence, the system is not tangible embodied in a manner so as to be executable. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101, instead being software per se. See MPEP 2106.01.
As such, the claimed system does not define any specific hardware and needs to be amended to include physical computer hardware (e.g. hardware processor) to execute the software components. 
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections- 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
14.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carson et al. (US 2015/0335354 A1), hereinafter Carson in view of Bramson (US 2006/0047725 A1). 
	As for claim 1, Carson teaches a system for providing DNA testing, and more specifically, to a system for providing a registry database of DNA test results for an embryonic population, the system comprising (see [0004], embryo for recovery genetic diagnostic or genetic therapy, treating gene therapy, [0071], gene therapy uses DNA into individual embryonic, [0134], laboratory supported and electronic network):
a..…report generator for selecting comparisons of one or more embryonic DNA profiles from the registry database and an adopter DNA profile for inclusion into a DNA report using….; a user account processor for authenticating users accessing the registry database to submit…; and a DNA profile matcher for processing a comparison of one or more embryonic DNA profiles from the registry database and an adopter DNA profile (see [0136], patients seeking the network host's services are referred to a subscriber clinic located near their home or business. A patient's personal life while she is receiving services in the system. The ordering of the central host's embryological services, genetic testing, and obtaining of results will be as simple as ordering routine laboratory testing as practiced today, [0142], report the patient progress using online links to the network’s, [0127]- [0128], identification of embryos includes gene therapy, manipulation of embryo, DNA etc.);
wherein the database registry contains embryonic DNA profiles corresponding to embryos available for adoption (see [0127]-[0128], [0133], coordination or network ca manage laboratory results).
Carson teaches the claimed invention including the limitations of report generator but does not explicitly teach the limitations of a search report generator; a search query; the search query. Although, Carson teaches patients seeks hots services including patient’s personal life information in the system ([0136]). However, in the same field of endeavor, Bramson teaches the limitations of a search report generator; a search query; the search query (see [0017], user to search individual profile, receiving query result in a network).
Carson and Bramson both references teach features that are directed to analogous art and they are from the same field of endeavor, such as users, medical professional identifying individual medical records.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bramson’s teaching to Carson’s system to provides an opt-in directory of verified individual profiles, wherein access to the directory is controlled to prevent identity theft. Thus, users can gather information about individuals easily and with confidence in its accuracy. Preventing identity fraud help to determine whether the identify is from particular individual, obtain biometric information (see Bramson, [0010]).
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a method claim for implementing the steps as recited in claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bramson’s teaching to Carson’s system to provides an opt-in directory of verified individual profiles, wherein access to the directory is controlled to prevent identity theft. Thus, users can gather information about individuals easily and with confidence in its accuracy. Preventing identity fraud help to determine whether the identify is from particular individual, obtain biometric information (see Bramson, [0010]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
wherein the system further comprises: a test results analyzer for pre-processing DNA profiles received from a laboratory for use within the system; and a database engine coupled to the registry database for processing all database operations for the registry including insertion of embryonic DNA profiles into the registry database, deletion of embryonic DNA profiles from the registry database, searching and retrieving embryonic DNA profiles from the registry database, and indexing the registry database to maintain efficient searching when needed (see Carson, fig. 2, [0004], [0071]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
wherein the user account processor further maintains adopters' DNA profile for use by the DNA profile matcher (see Carson, [0071], [0146]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
 wherein the adopters submit the search query to the registry database using a remote computing system over the Internet (see Carson, fig. 12, [0133]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
wherein the search query includes one or more search values comprising use of a first adopter's DNA profile, use of a second adopter's DNA profile, use of specified geographic regions, use of one or more specified ethnic groups, and one or more specified exclusions (see Carson, [0134]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
wherein use of the first adopter's DNA provide matches one or more of the adopter's DNA profiles looking back a specified number of generations (see Carson, [0138]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
 wherein use of the second adopter's DNA provide matches one or more of the adopter's DNA profiles looking back a specified number of generations (see Carson, [0138]-[0139]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
wherein the creating and storing an embryonic DNA profile record corresponding to an available embryo into the registry database comprising: generating an embryonic DNA profile corresponding to the available embryo for adoption; creating the embryonic DNA profile record using the embryonic DNA profile corresponding to the available embryo for adoption and adoption information associated with the available embryo; and adding the embryonic DNA profile record to the registry database (see Carson, [0161], [0165]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Carson and Bramson teaches:
 wherein method further comprising: after receiving the search results report, modifying the set of search parameters defining the search query; and resubmitting the search query to the registry database causing the generation of a new search results report (see Carson, [0086], [0147]).
Prior Arts
15. 	US 2019/0237171 A1 teaches DNA sequencing data, somatic genome data, methylome data, virome data, pathegenomic data, and microbiome data. High-quality health, medical, and environmental data may also be accepted, including electronic medical records, compare data with reference data, health history, and data from wearable devices, and personal and/or demographic data that might prove insightful for research ([0018]).
	US 2007/0174253 A1 teaches registry ID corresponding to an animal, embryo or one or more identical gametes, searching the database for one or more registry IDs by the at least one or more corresponding genetic identifier, a report identifying the one or more registry IDs with corresponding one or more genetic identifiers and one or more non-genetic identifier by at least one report result. A DNA of the breeder's animal can be compared to the DNA of the identified breeding mate ([0030]).
	EP 3274890A1 teaches chromosomes, genetics information comparing, identifying, accessing DNA, genes, the size and location of such genes are indicated and a corresponding link to the name of such gene; and line and links to that gene's corresponding name (Fig. 2).
	US 20190068608, US 20070266439, US 20060047725, EP3455998B1, WO2017197130A1, WO2006021088A1, EP3455998A1, US 9876803, US 9536065, US 20150026011, US 20170270584, US 20030196094, these references also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
16.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
17.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
18.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154        
3/8/22